Notice of Allowance
This communication is in response to the amendment filed on 04/23/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 2-7, 9-14, and 16-21 are allowed.  Claim 1, 8, 15, and 22 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
	A prototyping system receives a prototype program for testing a proposed device that is configure to communicate with plurality of connected sensors and connected physical actuators via a sensor hub system.  The prototype program comprises statement uses to simulate the proposed device by issuing requests to a prototyping application programming interface (API).  The prototyping system translates at least a first portion of the prototype program into register requests for registration one or more of the connected physical sensors that each correspond to one of the one or more proposed device sensors of the proposed device and registration one or more connected physical actuators that corresponds to the proposed actuators of the proposed device.  At least a second portion of the prototype program is translated into a request for a particular, connected physical actuator to execute an action.  Communicate with a third party system to test the prototype programs.  The prototyping 

As to claims 2, 9, and 16, the closest art of record Abraham (US 20130281056 A1) teaches a technique of monitor and control of electromechanical devices from a central data center.  A data exchange server provides a network path to a gateway to download an appropriate device handler firmware module to control the remote devices, wherein each of the remote devices contains at least a sensor and an actuator.  A data exchange server at the data center handles the communication exchanges that are initiated by the gateway located at remote managed site, as well as data exchanges with the database. Data in the database includes data measured by one or more remote devices, the status of the gateway and the status of the one or more remote devices.  The system would transmit identical control directives multiple times to the gateway, differing only in that they each are destined for application to a different remote device and therefore have a different control directive ID.  The gateway is executed for reading status of the actuator and configuring the sensors.  The gateway receives tasks that can be scheduled for execution at a later time.  
Another prior art McLaughlin (US 20150222517 A1) teaches that a uniform protocol can facilitate secure, authenticated communication between a controller device and an accessory device that is controlled by the controller.  A manufacturer can require users of door lock accessory to register as authorized users of the lock. An authorization block can be generated by a server and delivered to the user's controller. Controller can store the authorization block as a data blob associated with accessory. 
Another prior art Green (US 20160255066 A1) teaches that plurality of device networks each contains a population of real or simulated devices producing data and, optionally, consuming data or receiving control parameters.  A virtual device connectable to receive data from, and provide setting parameters to, the real or simulated device.
However, the combination of Abraham, McLaughlin, and Green do not teach or suggest:
prototyping system that emulates an environment to enable testing for a proposed device receives a prototype program that a) defines functionality of the proposed device that is configured to communicate with one or more proposed device sensors and one or more proposed device actuators and b) comprises statements the prototyping system uses to simulate the proposed device by issuing requests to a prototyping application programming interface (API).  
translating, by the prototyping system, at least a second portion of the prototype program into a request for a particular, connected physical actuator to execute an action.  
sending, by the prototyping system and to the sensor hub system and using the prototyping API, each of the one or more registration requests to cause the sensor hub system to a) register a particular, connected physical sensor from the plurality of connected physical sensors for each of the one or more proposed device sensors of the proposed device, and b) register the particular, connected physical actuator from the plurality of connected physical actuators for each of the one or more proposed device actuators of the proposed device;
sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system;

after receiving the status, sending, by the prototyping system and to the sensor hub system and using the prototyping API, the request for the connected physical actuator to execute the action; and
receiving, by the prototyping system and from the sensor device, a result indicating whether the action succeeded or failed.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 2, 9, and 16. Dependent claims 3-7, and 10-14, and 17-21 dependent from allowed claims and therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/               Examiner, Art Unit 2454